ORDER
PER CURIAM.
Stanley Riggins (“Defendant”) appeals the judgment entered upon his conviction by a jury of second degree burglary, section 569.170 RSMo 1994, for which he was sentenced as a prior and persistent offender to thirteen years in the custody of the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law or abuse of discretion. An extended opinion would be of no prece-dential value. We have, however, provided the parties with a memorandum opinion, for their use only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).